PER CURIAM:
Alfred Donnie Martin, Jr., appeals the district court’s orders accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Martin v. Broad River Corr. Inst., No. 2:13-cv-01510-TMC (D.S.C. Nov. 19, 2013; Jan. *21717, 2014). We deny Martin’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.